Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: 
“first biasing mechanism” and “second biasing mechanism” in claims 5-7, 9, 15-17 and 19.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 at lines 5 and 7 and claim 11 at lines 3 and 4 recite term “substantially”. The term “substantially” in claims 1 and 11 is a relative term which renders the claim indefinite. The term “substantially” is not defined by the claim, the specification does not provide a standard for ascertaining 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3 and 11-13 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by U.S. Patent 6,234,479 by Watanabe.
Regarding claim 1, Watanabe discloses an input device (abstract), comprising: a first switch (fig. 3 – see element 12); a second switch (fig. 3 – see element 13); and a slide button on a surface of the input device (fig. 2; col. 2, ln. 43-68 – see the slide button 2, examiner notes that slide has not been limited to purely linear or rotational motion), wherein the slide button actuates the first switch when the slide button slides along a first direction substantially parallel to the surface of the input device (fig. 3; col. 2, ln. 52-col. 3, ln. 18 – see the movement of control plates during activation of switches 12 and 13), wherein the slide button actuates the second switch when the slide button slides along a second direction substantially parallel to the surface of the input device (fig. 3; col. 2, ln. 52-col. 3, ln. 18 – see the movement of control plates during activation of switches 12 and 13).
Regarding claim 11, this claim is rejected by Watanabe as discussed above with regard to claim 1.
Regarding claims 2 and 12, Watanabe discloses wherein the slide button is placed between the first switch and the second switch (fig. 3 – see the portion 4 of the slide button that is places between the two switches that activates the switches), wherein the first direction is an opposite direction of the 
Regarding claims 3 and 13, Watanabe discloses wherein the input device is a gaming controller (abstract; col. 1, ln. 35-40 – see game controller).
Claim(s) 1, 4-5, 7-10, 11, 14-15, and 17-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by U.S. Publication 2003/0094354 by Badarneh.
Regarding claim 1, Badarneh discloses an input device (abstract), comprising: a first switch (fig. 105-110 – see element 502); a second switch (fig. 105-110 – see element 504); and a slide button on a surface of the input device (fig. 105-110; para. 148-153 – see element 498 and movable “sideways” in operation at para. 148), wherein the slide button actuates the first switch when the slide button slides along a first direction substantially parallel to the surface of the input device (fig. 105-110; para. 148-153 – see movement of 498 into switches at para 149), wherein the slide button actuates the second switch when the slide button slides along a second direction substantially parallel to the surface of the input device (fig. 105-110; para. 148-153 – see movement of 498 into the opposite switch at para. 149).
Regarding claim 11, this claim is rejected by Badarneh as discussed above with regard to claim 1.
Regarding claims 4 and 14, Badarneh discloses further comprising a third switch, wherein the slide button actuates the third switch of the input device when the slide button is pressed towards the surface of the input device (para. 148 – see activation of switch 500 when depressing 498).
Regarding claims 5 and 15, Badarneh discloses wherein the first switch is kept apart from a first plunger via a first biasing mechanism, wherein the second switch is kept apart from a second plunger via a second biasing mechanism (fig. 105-110; para. 148-153 – see springs).
Regarding claims 7 and 17, Badarneh discloses wherein the slide button presses the first plunger when the slide button slides along the first direction, wherein the first biasing mechanism is compressed when the first plunger is pressed (fig. 105-110; para. 148-153 – see contacts 513-513’’’).
Regarding claims 8 and 18, Badarneh discloses wherein the first switch is actuated when the first plunger contacts the first switch (fig. 105-110; para. 148-153 – see switch operation via contacts 513-513’’’).
Regarding claims 9 and 19, Badarneh discloses wherein the slide button presses the second plunger when the slide button slides along the second direction, wherein the second biasing mechanism is compressed when the second plunger is pressed (fig. 105-110; para. 148-153 – see switch operation via contacts 513-513’’’).
Regarding claims 10 and 20, Badarneh discloses wherein the second switch is actuated when the second plunger contacts the second switch (fig. 105-110; para. 148-153 – see switch operation via contacts 513-513’’’).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Badarneh and further in view of U.S. Publication 2007/0252811 by Arche.
Regarding claims 6 and 16, Badarneh is silent wherein the first biasing mechanism comprises a first set of springs and the second biasing mechanism comprises a second set of springs.  Badarneh 
Arche teaches the use of a set of springs to bias an axis of input for an input in a multi-axis input device (see fig. 4D, 4E; para. 54-55). Because the references are from a similar art and concerned with a similar problem, i.e. user input interfaces, it would have been obvious to one having ordinary skill in the art at the time of filing to replace Badarneh’s single spring biasing mechanisms with Arche’s dual spring biasing mechanisms, via concentric coil springs, in order to allow for enhanced user sensory feedback through multiple non-linear force feedback responses to user inputs as taught by Arche at para. 54-56, 61-62. Thus allowing for enhanced user experience and augmented input/output characteristics.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER J IANNUZZI whose telephone number is (571)272-5793. The examiner can normally be reached M-F 9:30AM-5:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kang Hu can be reached on 571-270-1344. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional 





/PETER J IANNUZZI/              Examiner, Art Unit 3715